DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 03/12/2018. Certified copy being received.

Response to Amendment
The action is responsive to the applicant’s amendment filed on 01/20/2022. Claims 1-3, 5-8, and 10-19 remain pending.

Response to Arguments
In response to Applicant’s argument regarding rejection under 35 U.S.C. 103 on Remark (dated 01/20/2022) page 7 “The Examiner, on page 3 of the instant office action, states that Wang (paragraph [0006]) teaches an M-tap FIR filter having an effective length of M=2L nonzero coefficients. Applicant respectfully disagrees. Wang, in paragraph [0006] teaches interpolation by M means that M-1 zeros are inserted between adjacent input samples and decimation by M means that every M-1 input samples are dropped. Nowhere in Wang is a M-tap filter having an effective length M=2L nonzero taught."
Examiner respectfully disagrees because the applicant may misunderstood the argument was made, nowhere in page 3 of the instant office action (dated 10/29/2021) have examiner stated that Wang (paragraph [0006]) teaches an M-tap filter having an effective length of M=2L. Examiner stated "Wang discloses the L-tap FIR filter configurable with a defined zero-insertion coefficient sequence of a repeating sub-sequence of a nonzero coefficient followed by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim  1-3, 5-8, and 10-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2011/0069767 A1) in view of Hausman (US 5262974) and Wang (US 2002/0049798).

The system claim 7-8, 10-14 are addressed before the system claim 1-3, 5-6, and the method claim 15-19.

Regarding claim 7, Zhu teaches the system for use in a system for radio frequency (RF) communication of an RF signal including a target frequency band, the system including a transmit (TX) end, and receive (RX) end, the circuit, comprising:   an interface coupled to Zhu, figure 2 shows transceiver 200 receives the signal 202 and 204, [0017] discloses the system of zero intermediate frequency (ZIF) based transceivers, and ZIF does not include IF filter, thus, it covers all signal including target band and secondary band); 
At one of the TX end and the RX end, an analog signal chain and a digital signal chain, the analog signal chain to operate on an analog signal based on the signal, and the digital signal chain to operate on a digital signal based on the signal (Zhu, figure 2, tuner as the analog chain, the digital baseband processor 276 as the digital chai. Top half of figure 2 is the transmitter (TX), bottom half is the receiver (RX)): 
The analog signal chain including analog circuitry that introduces analog signal impairments to the analog signal within the target band and the secondary band, the signal impairments being frequency dependent (Zhu, [0002] ZIF tuners may introduce imbalance between in-phase and quadrature phase (IQ) paths. IQ imbalance may arise from current leakage, characteristics, and differences between circuit components in I and Q paths. IQ imbalance may include frequency dependent IQ imbalance arising from low pass filters of a ZIF tuner),
The digital signal chain including corrector circuitry to filter the digital signal to correct the analog signal impairments, and to generate a filtered digital signal (Zhu, [0029] figure 3, the dependent IQ imbalance can be compensated with a digital equalizer 314 and the pre equalizer 310, [0049, 0059] the equalizer 314 and pre equalizer 310 may include one or more of a FIR filter), and 
An interface between the digital signal chain and the analog signal chain (Zhu, figure 2, the interface between the tuner and the digital baseband processor for TX is the DACs, 230/232 and for RX is the ADCs, 234/236); and 

Hausman teaches an L-tap FIR (finite impulse response) filter, with a number L filter tap elements (L=0, 1, 2. . . (L-1)), each with an assigned coefficient from a defined coefficient sequence (Hausman, figure 2C [i.e. L-tap filter] shows an multiple taps FIR filter that includes multiple tap filter receives input from filter coefficients sequence);
the L-tap FIR filter configurable as an M-tap FIR filter with a nonzero coefficient sequence in which each of the L filter tap elements is assigned a non-zero coefficient, the M-tap FIR filter having an effective length of M = 2L nonzero coefficients (Hausman, column 5, line 30-44, table I indicates the different mode that the programmable FIR filter can be operated, including FIR filter implementation of figure 2C [i.e. L-tap filter] having the maximum number of filter taps is 24 in mode SDI, and in mode SSI, which is the implementation of figure 2B indicates that the maximum number of filters tap is 48).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention modify Zhu’s system using Hausman’s digital filter for signal distortion. This modification would have been obvious because Zhu suggest using a programmable FIR filter in paragraphs [0049, 0050, 0059] and one of ordinary skills in the art would select Hausman’s filter because it provides the flexibility of having a filter that can be configured and perform different mode, in addition, implementation of figure 2b provide significant reduction in the size of the filter, thereby enabling a greater number of taps (Hausman column 4 line 49-56)
As modified, the combined system of Zhu in view of Hausman discloses a circuit for use in a system for RF signal that include an L-tap FIR filter that can be reconfigured as M-tap FIR filter with a nonzero coefficient sequence in which each of the L filter tap elements is assigned a 
Furthermore, Hausman also teaches FIR filter configurable with zero insertion coefficient sequence as shown in figure 1a element 12. However, the combined system of Zhu in view of Hausman does not teach the L-tap FIR filter configurable with a defined zero-insertion coefficient sequence of a repeating sub-sequence of a nonzero coefficient followed by one or more zero-inserted coefficients, with a number                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                        
                     of nonzero coefficients, and a number                         
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                     of zero-inserted coefficients, so that                         
                            
                                
                                    L
                                    =
                                    N
                                
                                
                                    j
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                    
Wang teaches the L-tap FIR filter configurable with a defined zero-insertion coefficient sequence of a repeating sub-sequence of a nonzero coefficient followed by one or more zero-inserted coefficients, with a number                         
                            
                                
                                    N
                                
                                
                                    j
                                
                            
                        
                     of nonzero coefficients, and a number                         
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                     of zero-inserted coefficients, so that                         
                            
                                
                                    L
                                    =
                                    N
                                
                                
                                    j
                                
                            
                            +
                            
                                
                                    N
                                
                                
                                    k
                                
                            
                        
                     (Wang, [0006] the factor of interpolation can be adjusted by coefficient M, and M can be arbitrary, the FIR is able to interpolator or up-sample the input signal by 2, which means that 1 zero is inserted between adjacent input samples); and 
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify the combined system of Zhu in view of Hausman to use Wang’s method of performing zero insertion based on the factor of interpolation coefficient M. This modification would have been obvious because the combined system of Zhu in view of Hausman teaches a programmable FIR filter that also perform zero insertion, but Wang’s zero insertion method allow the system to be more flexible when performing interpolation based on the factor coefficient M. In addition, doing so would allow the system to reduce the chip area by 25% and reduce 24% in gate count and small number of multiplexers required for the coefficients as recognize by Wang in paragraph [0023].

Regarding claim 8, the combined system of Zhu in view of Hausman and Wang discloses the invention as in the parent claim above, including wherein L is an even number, and the L-tap FIR filter is configured with Nj=L/2 coefficients in a sequence [0, 2, 4, . . . (L-2)], and Nk=L/2 coefficients in a K sequence [1, 3, 5, . . . (L-1)] assigned as zero-inserted coefficients (Hausman, column 5, table I indicates implementation of figure 2C has number of tap is 24, or even number. Wang, [0006] the factor of interpolation can be adjusted by coefficient M, and M can be arbitrary, the FIR is able to interpolator or up-sample the input signal by 2, which means that 1 zero is inserted between adjacent input samples).

Regarding claim 10, the combined system of Zhu and Wang discloses the invention as in parent claim above, including a defined analog signal impairment power level that is between the signal power levels of the target band and the secondary band (Zhu, [0017], the system to calibrate I/Q imbalance in transceiver, including ZIF based transceiver), and wherein the L-tap filter is configurable with the selectively assigned coefficients (Wang, [0006] the coefficient of the FIR filter can be selectively assigned zero as the desired interpolation factor changes): to attenuate the analog signal impairments created by the analog signal target band to a power level that is below the defined signal impairment power level (Zhu, [0049] the coefficient of the equalizer 314 may be computed in one or more of a variety of techniques and can be computed adaptively and/or directly. Figure 3, the equalizer 314 is the in the RX digital baseband processor 280, [0034] the equalizer is used to compensate imbalance between transfer functions.); and 
To increase signal impairments created by the analog signal secondary band to a power level that is also below the defined impairment power level (Zhu, [0059] the coefficient of pre-equalizer 310 maybe computed in accordance with one or more of a variety of technique and can be computed adaptively. Figure 3, the pre-equalizer 310 is in the TX digital baseband processor 278. Pre-distort the signal to the transmit path).

Regarding claim 11, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the analog and digital signal chains each include I and Q signal paths; and the analog signal impairments are analog I and Q mismatch impairments in the analog I and Q signal paths, manifested in the frequency domain as signal images (Zhu, figure 2, the tuner and the DBP are each include I and Q signal paths, [0002] ZIF tuners may introduce imbalance between in-phase and quadrature phase (IQ) paths. IQ imbalance may arise from current leakage, characteristics, and differences between circuit components in I and Q paths. IQ imbalance may include frequency dependent IQ imbalance arising from low pass filters of a ZIF tuner).

Regarding claim 12, the combined system of Zhu and Wang discloses the invention as in parent claim above, including at the TX end, the corrector circuitry to pre-compensate the digital signal to correct the analog signal impairments introduced in a downstream analog signal chain (Zhu, [0033] figure 3, the module 302 includes a pre-equalizer to compensate for the IQ imbalance downstream as shown in figure 2); and
	At the RX end, the corrector circuitry to compensate the digital signal to correct the analog signal impairments introduced in an upstream analog signal chain (Zhu, [0034] figure 3, the module 306 include an equalizer 314 to compensate for the IQ imbalance upstream as shown in figure 2).

	Regarding claim 13, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the circuit is at the TX end, and wherein: the digital signal chain includes corrector circuitry; and the associated DPD expansion bands are secondary bands Zhu, [0033] the pre-equalizer as the pre-distortion circuit. [0017], the system to calibrate I/Q imbalance in transceiver, including ZIF based transceiver. ZIF does not require a filter, thus it covers all signal).
	
	Regarding claim 14, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the interface circuitry comprises: at the TX end, a digital to analog converter; and at the RX end, an analog to digital converter (Zhu, figure 2, TX end uses DAC to convert digital to analog . RX end uses ADC to convert analog to digital).

	Regarding claims 1, 3, 5, the same teaching that are used for claims 7, 8, 10 can be applied equally to teach claim 1, 3, 5, respectively. Claim 1 is directly to an interface and digital filter circuitry corresponding to the corrector circuitry of 7, thus they are rejected for the same reasons.
	
	Regarding claim 2, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the nonzero coefficient sequence is selected for filtering the signal in the target band (Wang, [0006] the input data can be interpolated by zero insertion between sample if the up-sample by factor of 2. only non-zero coefficient is selected for filtering).
	
	Regarding claim 6, the combined system of Zhu and Wang discloses the invention as in parent claim above, including the selectively assigned coefficients are generated by one of off-line estimation, or on-line estimation (Zhu, [0037] the calibration of transceiver may include calibrating one or more coefficients of the pre-equalizer and coefficients of the equalizer, [0049, 0059] the coefficients of pre equalizer and equalizer can be computed adaptively).

	Regarding claim 15-19, they are method claims corresponding to the system claim 1-3 and 5-6, respectively, thus they are rejected for the same reasons 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764.  The examiner can normally be reached on Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

 /EMILY E LAROCQUE/Primary Examiner, Art Unit 2182